DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Response to Amendment
This Office action is in response to the applicant’s communication filed 05/31/2022.
Status of the claims:
Claims 1 – 9, 11, and 13 - 20 are pending in the application.
Claims 1, 2, and 11 are amended.
Claims 17 – 20 are withdrawn.

Claim Objections
The objections to claims 1 – 9, 11, and 13 – 16 in the previous action have been withdrawn in light of the applicant’s amendments filed 05/31/2022. Specifically, the objection to claims 1 and 11 regarding the inconsistent language in the phrase “the intermediate section” has been withdrawn, the objection to claim 2 regarding the inconsistent language in the phrase “the intermediate configuration” has been withdrawn, the objection to 11 regarding the inconsistent claim language in the phrase “the expandable medical device” has been withdrawn, lastly, the objections to claims 2 – 9 and 14 – 16 for being dependent upon an objected claim have been withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the generic placeholders are a first constraining member and a second constraining member in claims 1 and 11, which are coupled with the functional language of “configured to releasably constrain the expandable medical device” and “configured to lessen expansion of the intermediate portion of the expandable medical device”, respectively. Further, there are no structural modifiers following the generic placeholders.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 1 – 4, 6 – 11, 13, 14 and 16 with respect to the base combination of Roeder in view of Jimenez and Bruchman has been withdrawn in light of the applicant’s amendments in the reply filed 05/31/2022. Specifically, the rejection of the claims 1 and 11, and the subsequent dependent claims 2 – 4, 6 – 9, 13, 14, and 16, with respect to Roeder in view of Jimenez and Bruchman has been withdrawn because the first constraining member of Roeder does not evert as is now required by the claims. The rejection of claim 5, with respect to the base combination of Roeder in view of Jimenez, Bruchman, and Belhe has been withdrawn in light of applicant’s amendments in the reply filed 05/31/2022, specifically the rejection has been withdrawn because the first constraining member of Roeder does not evert which is now required by the independent claim. The rejection of claim 15, with respect to the base combination of Roeder in view of Jimenez, Bruchman, and Rasmussen has been withdrawn in light of applicant’s amendments in the reply filed 05/31/2022, specifically the rejection has been withdrawn because the first constraining member of Roeder does not evert as is now required by the independent claim.

Claims 1 – 4, 6 – 9, 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 2011/0125244 A1) (cited in prior office action) and in view Irwin et al (US 20150250630 A1) and Bruchman (US 2013/0096606 A1) (cited in prior office action).
Regarding claim 1, Roeder discloses a medical device system (stent graft introducer) (abstract) comprising: 
an expandable medical device (stent graft 40) including a first end portion (see annotated Fig. 5), a second end portion (see annotated Fig. 5), and an intermediate portion (see annotated Fig. 5) therebetween (also see paragraphs [0057 and 0059]).
a first constraining mechanism (sheath 132) configured to releasably constrain the expandable medical device (stent graft 40) to a delivery diameter (diameter slightly greater than the outer diameter of the carrier tube 124) (Examiner’s note: Roeder, in paragraph [0087], states that the sheath 132 compresses the stent graft 40 against the carrier 124 during delivery); 
a second constraining mechanism (suture loops 60 and 58) arranged between the expandable medical device (stent graft 40) and the first constraining mechanism (sheath 132) (paragraph [0088]) and configured to lessen expansion of the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to an intermediate diameter (partial expansion) that is greater than the delivery diameter (Examiner’s note: it should be noted that when the stent graft 40 is released by sheath 132, the stent graft expands to the partially expanded state, where the stent graft is still restrained by the suture loops 60 / 58) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]) and deploy the intermediate section (see annotated Fig. 5) to a deployed diameter (diameter seen in Fig. 7) greater than the intermediate diameter (paragraph [0057, 0088-0090]).
However, Roeder is silent regarding (i) wherein the first constraining mechanism is operable to evert, (ii) a deployment line, (iii) how the first constraining member is retracted; and (iv) wherein the second constraining is configured to rupture in response to a force applied thereto.
As to (i) – (iii), Irwin teaches, in the same field of endeavor, a stent delivery system comprising an expandable medical device (implantable device 20) and a first constraining member (sheath element 26) (paragraphs [0031-0032], [0034], and [0050 – 0051] and Fig. 8); Irwin further teaches a deployment line (deployment line 34) (paragraphs [0034] and [0050 – 0051] and Fig. 8), operatively coupled to the first constraining member (sheath element 26) (paragraph [0034]), and wherein the first constraining mechanism is operable to evert in response to the deployment line (deployment line 34) (Examiner’s note: as discussed in paragraphs [0034], [0042], [0048], [0050 – 0051] and shown in Figs. 7 and 8, pulling the deployment line 34 everts the sheath element 26 in order to deploy the implantable device 20 into the body).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Roeder to include the first constraining mechanism, and thus, the deployment line of Irwin for the purpose of preventing difficulties in releasing the constraint during deployment as taught by Irwin.  It should be noted that with this modification, the sheath 132 of Roeder is replaced with the sheath element 26 and the deployment line 34 of Irwin. 
As to (iv), Bruchman teaches, in the same field of endeavor, a system for deploying a self-expanding device, comprising a second constraining member (a warp kit – two or more interlocking strands of thread that encases a radially compressed device – paragraph [0031]), wherein the second constraining mechanism ruptures (breaks) in response to a force applied (pulling tension) (paragraph [0033]), for the purpose of allowing removal of the constraining mechanism without the expandable medical device undergoing the windshield-wiper effect (single vector movement) (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the suture loops of Roeder in view of Irwin, to incorporate a break, such that when there is tension applied to the suture loops, they will rip, which will prevent single vector movement of the stent graft, which allows for greater stent placement accuracy.
It should be noted that the combination is such that in response to the force applied (force needed to release suture loops – paragraph [0088] - Roeder), will cause the second constraining mechanism to rupture (paragraph [0033] – Bruchman), distend (Examiner’s note: the term “distension” is defined as “the state of being enlarged or swollen” ; with that in mind, for the second constraining mechanism to become distended, the second constraining mechanism would need to swell in response to a force), or cause breakage of the second constraining mechanism (suture loops 60 / 58 - Roeder) in response to the force (force of Roeder) and wherein the second constraining mechanism remains coupled to the expandable medical device subsequent to the force being applied thereto (paragraph [0088] - Roeder) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the force; in other words, subsequent (immediately after), the suture loops are still coupled yet the tension is released and the sutures have ripped. Further, it should be noted that the claim as currently written does not require the second constraining member to remain coupled to the stent after the stent is in place and/or the delivery system is fully removed from the body).

Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale


Regarding claim 2, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. The combination of Roeder, Irwin, and Bruchman further teaches wherein the first constraining mechanism (sheath element 26 - Irwin) is configured to deploy the intermediate portion (see annotated Fig. 5 - Roeder) of the expandable medical device (stent graft 40 - Roeder) to the intermediate configuration (configuration seen in Fig. 5 - Roeder) and deploy the first end portion (see annotated Fig 5 - Roeder) and the second end portion (see annotated Fig. 5 - Roeder) of the expandable medical device (stent graft 40 - Roeder) to a deployed configuration (configuration seen Fig. 5) in response to release of the first constraining mechanism (sheath element 26 - Irwin) (Examiner’s note: paragraph [0088] of Roeder describes the stage deployment of the stent via the retraction of the first constraining mechanism). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 3, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is configured to release and deploy the intermediate portion (see annotated Fig. 5 - Roeder) of the expandable medical device (stent graft 40 - Roeder) to the deployed configuration (configuration seen in Fig. 7) (Examiner’s note: paragraph [0088] of Roeder describes the stage deployment of the stent via the retraction of the first constraining mechanism).

Regarding claim 4, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. The combination of Roeder, Irwin, and Bruchman further teaches wherein the second constraining mechanism (suture loops 60 / 58 - Roeder) is coupled to the expandable medical device (stent graft 40 - Roeder) (Fig. 5 - Roeder) (Examiner’s note: claim 4, as currently written, only requires that the second constraining member be coupled to the stent at some point in time) and configured to rupture in response to the force applied thereto (paragraph [0033] – Bruchman). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 6, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. Roeder further teaches wherein the first end portion (see annotated Fig. 5 - Roeder) comprises a first flange (see annotated Fig. 5 - Roeder), the second end portion (see annotated Fig. 5 - Roeder) comprises a second flange (see annotated Fig. 5 - Roeder), and the intermediate portion (see annotated Fig. 5 - Roeder) comprises a substantially cylindrical shape (Examiner’s note: the intermediate portion as referenced on the annotated Fig. 5, has a cylindrical shape).

Regarding claim 7, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. Roeder further teaches wherein the expandable medical device (stent graft 40 - Roeder) comprises a first inflection area (see annotated Fig. 5 - Roeder) between the first flange (see annotated Fig. 5 - Roeder) and the intermediate portion (see annotated Fig. 5 - Roeder), a second inflection area (see annotated Fig. 5 - Roeder) between the second flange (see annotated Fig. 5)  and the intermediate portion (see annotated Fig. 5 - Roeder), and the second constraining mechanism (suture loops 58 / 60 - Roeder) is arranged between the first inflection area (see annotated Fig. 5 - Roeder) and the second inflection area (see annotated Fig. 5 - Roeder).
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale


Regarding claim 8, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. The combination of Roeder, Irwin, and Bruchman further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is coupled to the expandable medical device (stent graft 40 - Roeder) (Fig. 5 - Roeder), and the first constraining mechanism (sheath element 26 - Irwin) is configured to deploy the expandable medical device (stent graft 40 - Roeder) and uncouple from the expandable medical device (stent graft 40 - Roeder) in response to tension (tension applied the deployment line 34 of Irwin discussed in paragraphs [0034, 0050 – 0051] of Irwin) applied to the first constraining mechanism (sheath element 26 - Irwin) (Examiner’s note: paragraph [0088] of Roeder describes the stage deployment of the stent via the retraction of the first constraining mechanism / uncoupling of the stent in response to tension / retraction of the first constraining mechanism). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 9, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. The combination of Roeder, Irwin, and Bruchman further teaches wherein the first constraining mechanism (sheath element 26 - Irwin) is configured to releasably constrain the expandable medical device (stent graft 40 - Roeder) to a substantially cylindrical delivery configuration (Examiner’s note: the stent graft 40 of Roeder is released from a first constraining mechanism to a substantially cylindrical delivery configuration seen in Fig. 5 and discussed in paragraph [0088] of Roeder). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 11, Roeder disclose a system for deploying a medical device (stent graft 40) having a first flange (see annotated Fig. 5), a second flange (see annotated Fig. 5), and an intermediate portion (see annotated Fig. 5) therebetween, a first inflection area (see annotated Fig. 5) between the first end portion (see annotated Fig. 5) and the intermediate portion (see annotated Fig. 5), a second inflection area  (see annotated Fig. 5) between the second end portion (see annotated Fig. 5) and the intermediate portion (see annotated Fig. 5), a delivery configuration (see annotated Fig. 5), and a deployed configuration (see annotated Fig. 5), the system comprising: 
a first constraining mechanism (sheath 132) configured to constrain the medical device (stent graft 40) to the delivery configuration (configuration where stent graft 40 is compressed to tube 124 – paragraph [0087]) and deploy the first flange (see annotated Fig. 5) and the second flange to the deployed configuration (configuration seen in Fig. 5) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]); 
a second constraining mechanism (suture loops 58 / 60) arranged between the medical device (stent graft 40) and the first constraining mechanism (sheath 132) (Examiner’s note: first constraining mechanism, sheath 132, sits on top of suture loops 58 / 60, which sit on top of stent graft 40) and between the first inflection area (see annotated Fig. 5) and the second inflection area (see annotated Fig. 5), the second constraining mechanism (suture loops 58 / 60) being and configured to lessen expansion of the intermediate portion (see annotated Fig. 5) of the expandable medical device (stent graft 40) to an intermediate diameter (partial expansion) that is greater than the delivery diameter (Examiner’s note: it should be noted that when the stent graft 40 is released by sheath 132, the stent graft expands to the partially expanded state, where the stent graft is still restrained by the suture loops 60 / 58) in response to release of the first constraining mechanism (sheath 132) (paragraph [0088]) and deploy the intermediate section (see annotated Fig. 5) to a deployed diameter (diameter seen in Fig. 7) greater than the intermediate dimeter (paragraph [0088]).
However, Roeder is silent regarding (i) wherein the first constraining mechanism is operable to evert, (ii) a deployment line, (iii) how the first constraining member is retracted; and (iv) wherein the second constraining is configured to rupture in response to a force applied thereto.
As to (i) – (iii), Irwin teaches, Irwin teaches, in the same field of endeavor, a stent delivery system comprising an expandable medical device (implantable device 20) and a first constraining member (sheath element 26) (paragraphs [0031-0032], [0034], and [0050 – 0051] and Fig. 8); Irwin further teaches a deployment line (deployment line 34) (paragraphs [0034] and [0050 – 0051] and Fig. 8), operatively coupled to the first constraining member (sheath element 26) (paragraph [0034]), and wherein the first constraining mechanism is operable to evert in response to the deployment line (deployment line 34) (Examiner’s note: as discussed in paragraphs [0034], [0042], [0048], [0050 – 0051] and shown in Figs. 7 and 8, pulling the deployment line 34 everts the sheath element 26 in order to deploy the implantable device 20 into the body).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Roeder to include the first constraining mechanism, and thus, the deployment line of Irwin for the purpose of preventing difficulties in releasing the constraint during deployment as taught by Irwin.  It should be noted that with this modification, the sheath 132 of Roeder is replaced with the sheath element 26 and the deployment line 34 of Irwin. 
As to (ii), Bruchman teaches, in the same field of endeavor, a system for deploying a self-expanding device, comprising a second constraining member (a warp kit – two or more interlocking strands of thread that encases a radially compressed device – paragraph [0031]), wherein the second constraining mechanism ruptures (breaks) in response to a force applied (pulling tension) (paragraph [0033]), for the purpose of allowing removal of the constraining mechanism without the expandable medical device undergoing the windshield-wiper effect (single vector movement) (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the suture loops of Roeder in view of Irwin, to incorporate a break, such that when there is tension applied to the suture loops, they will rip, which will prevent single vector movement of the stent graft, which allows for greater stent placement accuracy.
It should be noted that the combination is such that in response to the force applied (force needed to release suture loops – paragraph [0088] - Roeder), will cause the second constraining mechanism to rupture (paragraph [0033] – Bruchman), distend (Examiner’s note: the term “distension” is defined as “the state of being enlarged or swollen”; with that in mind, for the second constraining mechanism to become distended, the second constraining mechanism would need to swell in response to a force), or cause breakage of the second constraining mechanism (suture loops 60 / 58 - Roeder) in response to the force (force of Roeder) and wherein the second constraining mechanism remains coupled to the expandable medical device subsequent to the force being applied thereto (paragraph [0088] - Roeder) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the force; in other words, subsequent (immediately after), the suture loops are still coupled yet the tension is released and the sutures have ripped. Further, it should be noted that the claim as currently written does not require the second constraining member to remain coupled to the stent after the stent is in place and/or the delivery system is fully removed from the body).
Annotated Figure 5 of Roeder

    PNG
    media_image1.png
    401
    770
    media_image1.png
    Greyscale


Regarding claim 13, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is coupled to the medical device (stent graft 40 - Roeder) and secured to the intermediate portion (see annotated Fig. 5).

Regarding claim 14, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. Roeder further teaches wherein the second constraining mechanism (suture loops 58 / 60 - Roeder) is arranged about a circumference of the intermediate portion (see annotated Fig. 5) of the medical device (stent graft 40 - Roeder) (Examiner’s note: suture loops 58 / 60 encircle the stent graft 40 – Fig. 5 Roeder).

Regarding claim 16, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. The combination of Roeder, Irwin, and Bruchman further teaches wherein the first constraining mechanism (sheath element 26 - Irwin) is configured to deploy the medical device (stent graft 40 - Roeder) and uncouple from the medical device (stent graft 40 - Roeder) in response to release of the first constraining mechanism (sheath element 26 - Irwin) (Examiner’s note: Roeder details wherein the first constraining mechanism of Roeder releases the stent graft 40 to the substantially cylindrical delivery configuration seen in Fig. 5 and discussed in paragraph [0088] of Roeder). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 20110125244 A1) (cited in prior office action), in view of Irwin (US 20150250630 A1) and Bruchman (US 20130096606 A1) (cited in prior office action) as applied to claim 4 above, and further in view of Belhe (US 20130030351 A1) (cited in prior office action). 
Regarding claim 5, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman. Roeder further teaches wherein the second constraining mechanism is configured to remain coupled to the expandable medical device (stent graft 40 - Roeder) (Examiner’s note: it should be understood that the suture loops remain coupled to the stent graft 40 as they are pulled proximally in response to the force; in other words, subsequent (immediately after), the suture loops are still coupled yet the tension is released and not yet fully withdrawn. Further, it should be noted that the claim as currently written does not require the second constraining member to remain coupled to the stent after the stent is in place and/or the delivery system is fully removed).
However, the combination of Roeder, Irwin, and Bruchman is silent regarding wherein the force is a radial force applied within the intermediate portion of the expandable medical device.
As to the above, Belhe teaches, in the same field of endeavor, an expandable medical device (sleeve 800) comprising a second constraining mechanism (suture securement 803) used to constrain the expandable medical device (sleeve 800) in an intermediate diameter; and further comprising wherein a balloon is inflated within the sleeve 800 to break the suture securement 803.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Roeder in view of Irwin, and Bruchman, to use a balloon to expand the stent / break the constraining mechanism, since balloon expanding stents and suture constraining mechanisms as well as using the balloon to break the constraining mechanism are all well known in the art; and the balloon expansion and the breakable suture constraining mechanisms, can be used in combination to achieve the predictable results of expanding the stent in a stage deployment procedure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US 20110125244 A1) (cited in prior office action) in view of Irwin (US 20150250630 A1) and Bruchman (US 20130096606 A1) (cited in prior office action) as applied to claim 11 above, and further in view of Rasmussen (US 20100114290 A1) (cited in prior office action).
Regarding claim 15, as discussed above, it would have been obvious to use the medical device of Roeder in view of Irwin and Bruchman to teach the device of claim 11 above.
However, the combination of Roeder, Irwin, and Bruchman is silent regarding the percentage of increase in the intermediate diameter between configurations.
As to the above, Rasmussen teaches, in a similar field of endeavor, a graft deploying device comprising a medical device (stent graft 18), a first constraining mechanism (sheath 32), a second constraining mechanism (restraining wire 42); and further comprising an intermediate deployment configuration (Fig. 7, when sheath 32 is retracted and constraining wires 42 are still in place), and a deployed configuration (Fig. 10). Additionally, Rasmussen teaches wherein a diameter of an intermediate portion (constrained stent 4) in the intermediate configuration (Fig. 7) is approximately between 40% to 80% less than a diameter of the intermediate portion (The constrained stent 4' is typically constrained by over 50% of its expanded configuration, and may be constrained by up to 70 or 80%. – paragraph [0058]) in the deployed configuration (Fig. 10) (paragraphs [0058 – 0059] and Figs. 7 – 10) for the purpose of being able to deploy the stent in stages, so that the stent can better conform to the vessel / insertion lumen (paragraph [0065]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Roeder in view of Irwin and Bruchman, to incorporate the diameter increase from an intermediate configuration to a deployed configuration for the purpose of being able to better conform the medical device to the body lumen.

Response to Arguments
Applicant’s arguments, filed 05/31/2022, with respect to claims 1 – 9, 11, and 13 – 16 under Roeder in view of Jimenez and Bruchman have been considered but are moot because the arguments are based on the amendments and the previous rejections have withdrawn in light of the applicant’s amendments. Specifically, the rejections were withdrawn because the combination of Roeder in view of Jimenez and Bruchman does not teach wherein the first constraining mechanism is operable to evert.  It is noted that a new rejection has been made over Roeder in view of Irwin and Bruchman.  The teachings of Irwin are relied upon for teaching the newly added limitations as discussed above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dorn et al (US 20110301689 A1) teaches a first constraining mechanism that can evert when retracted.
Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW P. RESTAINO/Examiner, Art Unit 3771                                    
 /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771